On March 8, 2006, this court suspended respondent, Bruce L. Greenberger, for two years with six months stayed on the condition that respondent repay, within thirty days of the date of the order, $400 in fees and $1,345 in costs to Evans, $400 in fees to Steed, $5,750 in fees to Higgins, $575 in fees to Guenther, and $700 in fees to Tullius, all with interest at the judgment rate. Respondent was further ordered to file proof of the restitution with this court, to file an affidavit of compliance, and to pay board costs in the amount of $1,865.20. On August 11, 2006, this court issued an order to show cause why he should not be held in contempt for failing to comply with the court’s order of suspension. On August 28, 2006, respondent filed a response to the show cause order. Upon consideration thereof,
It is ordered that respondent, Bruce L. Greenberger, Attorney Registration No. 0023820, last known address in Mason, Ohio, is found in contempt for failure to comply with the court’s March 8, 2006, order. It is further ordered that the previously imposed six-month stay is revoked, and respondent shall serve the entire two year suspension imposed on March 8, 2006, as a period of actual suspension.
It is further ordered that respondent shall not be reinstated to the practice of law in Ohio until (1) respondent files proof of restitution with this court and pays all costs imposed in this matter, (2) respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar of Ohio, (3) respondent complies with the Supreme Court Rules for the Government of the Bar of Ohio, (4) respondent complies with this and all other orders of the court, and (5) this court orders respondent reinstated.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Section.